Title: To Thomas Jefferson from Thomas Main, 20 November 1807
From: Main, Thomas
To: Jefferson, Thomas


                        
                            Mains Nursery Novr. 20th. 1807.
                        
                        
                     
                        
                           
                           Bot of Thos. Main 
                           
                           
                        
                        
                           2000
                           Prime Transplanted plants of the American Hedge Thorn @ 650 Cents per M.
                           13.00
                        
                        
                           2
                           Portugal peach trees @ 25 Cents each
                           50
                        
                        
                           2 
                           Black George @ Do   Do
                           50
                        
                        
                           4 
                           Purple Beeches
                           
                        
                        
                           4
                           Robinias
                           
                        
                        
                           4
                           Prickly Ash
                           
                        
                        
                           6
                           Spitzenberg Apple trees
                           
                        
                        
                           1 
                           Blood peach, from the stone, had from Mr. Simmons and said to be very large and excellent
                           }
                           
                        
                        
                           500 
                           Stones of the October peach
                           
                        
                        
                           
                           A parcel of the roots of the Sweet Scented Spring grass
                           
                        
                        
                           
                           Box and package
                           
                              
                                  2.00
                           
                        
                        
                           
                           
                           
                              $ 16.00
                           
                        
                     
                  
                        
                            
                        
                    